Case 0:20-cv-60416-AMC Document 112-3 Entered on FLSD Docket 08/13/2021 Page 1 of 17




                           Exhibit 3
Case 0:20-cv-60416-AMC Document 112-3 Entered on FLSD Docket 08/13/2021 Page 2 of 17



                                                                        Page 1

    1                       UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
    2
    3                    CASE NO. 20-60416-CIV- CANNON/HUNT
    4
    5      TOCMAIL INC., a Florida
           corporation,
    6
                           Plaintiff,
    7
           -vs-
    8
           MICROSOFT CORPORATION, a
    9      Washington corporation,
   10                    Defendant.
           __________________________________/
   11
   12
   13                         VIDEOTAPED DEPOSITION OF
                                      AMAR PATEL
   14
   15
   16                         Wednesday, March 10, 2021
                                12:02 p.m. - 8:58 p.m.
   17
   18
                                   By videoconference
   19
   20
   21
   22
   23
   24                      Stenographically Reported By:
                              Dianelis Hernandez, FPR
   25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-3 Entered on FLSD Docket 08/13/2021 Page 3 of 17



                                                                      Page 20




   21                  A.   So Safe Links was originally created as a
   22      reputation service where we used a reputation server to
   23      evaluate links clicked on by users who receive links
   24      within Microsoft mail, Office 365 mail.             It eventually
   25      evolved as the sort of state or the art -- attacker state

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-3 Entered on FLSD Docket 08/13/2021 Page 4 of 17



                                                                      Page 21

    1      of the art evolved to include detonation, time-of-click
    2      detonation, and it became a combination of reputation and
    3      sandbox detonation.




                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-3 Entered on FLSD Docket 08/13/2021 Page 5 of 17



                                                                      Page 24




    4                  Q.   Okay.   So regarding the statement here,
    5      "Mr. Patel will opine that network evasion is not the
    6      most commonly observed cyberattack," would you change the
    7      wording of that in any way?
    8                  A.   I think the wording is fine.         I think
    9      what's stated here is accurate, but I'm just trying to
   10      clarify, you know, how I think about the problems.              You
   11      are asking me my opinion, but I think the way it's stated
   12      here is fine.
   13                  Q.   Okay.   What cyberattacks would be more
   14      common sitting here in 2021 than network evasion?
   15                  A.   Well, phishing is a type of cyberattack
   16      that is very common today.
   17                  Q.   Is it the most common?
   18                  A.   Phishing I would say it's most common, yes.




                                    Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 112-3 Entered on FLSD Docket 08/13/2021 Page 6 of 17



                                                                           Page 34




                                                                      .
   12                  Q.   Okay.   So it says, "URL from the message
   13      was always redirecting once or twice to final site.
   14      Sonar could detect phish if full URL was detonated except
   15      for campaign that used geo evasion."                  Do you see that?
   16                  A.   I do.
   17                  Q.   Okay.   So why would Sonar in 2020 detect
   18      phish if the full URL was detonated except for campaign
   19      that used geo evasion?
   20                  A.   And what was the date of this e-mail again?
   21                  Q.   It was -- Aaron can go up, but it was
   22      February 2020, February 19, 2020.
   23                  A.   Got it.     So I think the geo-distributed
   24      reputation cache hadn't been fully rolled out in this
   25      time frame, I believe.         Also, it's unclear that -- there

                                      Veritext Legal Solutions
        800-726-7007                                                          305-376-8800
Case 0:20-cv-60416-AMC Document 112-3 Entered on FLSD Docket 08/13/2021 Page 7 of 17



                                                                      Page 35

    1      is no root cause information in this mail that I can see.
    2      There are different reasons why we could miss something.
    3      There could be a bug in the software, there could be
    4      inherent detection.      It could be that this particular URL
    5      reviewed that feature in order to cache it.             So there
    6      could be a different number of reasons.
    7                  Q.   Okay.   And then if you go down two more
    8      bullet points, it says, "one of the campaigns was using
    9      geo evasion and bypassed Sonar detonation."
   10                  A.   Yeah, I see that.
   11                  Q.   So in February 2020, how would attackers --
   12      how were attackers using geo IP evasion to bypass Sonar
   13      detonation?
   14                  A.   So an attacker would generally use -- could
   15      generally use -- can show a recipient a website based on
   16      the geo from which the click originated.             And this sort
   17      of goes back to the prior points I've made.             We don't
   18      guarantee that we deliver 100 percent protection to our
   19      customers, but what we do is provide layers of
   20      protection.
   21                       So in this case it appears that an URL was
   22      not detected by Sonar so there was a potential for a user
   23      to click on that URL potentially entering the
   24      credentials.     As I noted prior we have other means to
   25      ensure the customer is kept safe.             One of those means is

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-3 Entered on FLSD Docket 08/13/2021 Page 8 of 17



                                                                      Page 36

    1      identity protection where we can actually identify a
    2      anomalous activity on that user's account and then enable
    3      that -- notify and enable the user to reset their account
    4      so no harm can be done.




                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-3 Entered on FLSD Docket 08/13/2021 Page 9 of 17



                                                                      Page 50




    4                  Q.   Okay.   So how does routing traffic through
    5      anonymous proxy services combat Microsoft IP evasion?
    6                  A.   Sure.   So just to refresh when we think
    7      about IP evasion, IP evasion is where an attacker is
    8      choosing to show the recipient of the link that they had
    9      sent a website based on where they are coming from, what
   10      IP ranges they are coming from.            And so in this case when
   11      we would say Microsoft IP evasion the attacker is
   12      Microsoft's IP ranges and then deciding based on that
   13      information to show them, you know, Site B versus Site A,
   14      for example.
   15                       In this case if we are able to route our
   16      traffic through non-Microsoft IP ranges we have the
   17      ability to show the attacker a set of IP ranges that are
   18      not associated with Microsoft.
   19                  Q.   Okay.   Can you explain so how would that
   20      combat Microsoft IP evasion?
   21                  A.   So if attacker is deciding to show a bad
   22      payload based on Microsoft IP ranges and they see
   23      non-Microsoft IP ranges then we have the opportunity to
   24      see that bad payload during the detonation process.



                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-3 Entered on FLSD Docket 08/13/2021 Page 10 of
                                      17


                                                                     Page 51




   4                  Q.   So how does routing traffic through a
   5      specific region combat geo evasion?
   6                  A.   So this is a case where an attacker may
   7      decide to show the intended victim a different website
   8      based on the region through which that user is visiting
   9      the attacker's website.       And so by geo distributing the
  10      routing of our detonation traffic we have the ability to
  11      show the attacker a region that they are expecting to see
  12      for their intended victim.




                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-3 Entered on FLSD Docket 08/13/2021 Page 11 of
                                      17


                                                                     Page 58




   7                  Q.   Okay.     Approach one, underneath that box we
   8      just looked at says, "route traffic through anonymous
   9      proxy services," and I think it gives examples, are those
  10      examples,            and
  11                  A.   Those are examples.




                                     Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-3 Entered on FLSD Docket 08/13/2021 Page 12 of
                                      17


                                                                      Page 60




  10                  A.   I know how we use                  today and we use
  11                  as an IP Anonymization service.          I don't know if
  12      they do what you are suggesting.
  13                  Q.   I'm sorry, what do you mean by that?
  14                  A.   You had asked me, can                  have the same
  15      IP ranges as a customer.        I don't know if they have that
  16      kind of functionality.
  17                  Q.   And you said you know how Microsoft uses
  18                  now, so how does Microsoft use                 now?
  19                  A.   So we use               to route our detonation
  20      traffic out non-Microsoft attributable IP ranges.




                                   Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 0:20-cv-60416-AMC Document 112-3 Entered on FLSD Docket 08/13/2021 Page 13 of
                                      17


                                                                    Page 153




  18                  Q.   Okay.   I'm going to ask the question with
  19      respect to Sonar.      So could attackers black list both
  20      Microsoft and             IP addresses to direct Sonar to a
  21      benign site every time Sonar connects to a site?
  22                  A.   I'm not -- Sonar is a detonation service.
  23      So we route traffic out Microsoft IP ranges and
  24      non-Microsoft IP ranges.        You know, we can certainly
  25      partner with other vendors if we wanted to but, you know,

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-3 Entered on FLSD Docket 08/13/2021 Page 14 of
                                      17


                                                                        Page 154

   1      if I -- we have other measures to catch IP evasion not
   2      just the measures within Sonar -- excuse me, we have
   3      other measures to catch threats that exhibit IP evasion
   4      not just Sonar.
   5                        And that includes the reputation cache,
   6      which I mentioned before.          If it's a known threat, a
   7      known URL that exhibits IP evasion and it's in our
   8      reputation service where, you know, we didn't get that
   9      reputation from Sonar but we got it from elsewhere, we
  10      can still catch the threat.           So it's not factually
  11      correct to say that, you know, if an attacker black
  12      listed those ranges that we wouldn't catch those threats.
  13                  Q.    Okay.   And I understand the multiple
  14      layers.      I'm just specifically referring to Sonar
  15      irrespective of the other layers.
  16                        So my question is, though:             Can attackers
  17      black list both Microsoft and                        IP addresses to
  18      redirect Sonar to a benign site every time Sonar connects
  19      to the site?      Again, irrespective of the other layers,
  20      just specifically with respect to Sonar.
  21                  A.    I understand your question.             And what I'm
  22      saying is when we work with our customers, our job is to
  23      stop threats from reaching the inbox.                 And so, you know,
  24      whether it's Sonar or whether it's the upstream EOP
  25      stack, whether it's the reputation stack or the identity

                                    Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 0:20-cv-60416-AMC Document 112-3 Entered on FLSD Docket 08/13/2021 Page 15 of
                                      17


                                                                     Page 155

   1      system, it doesn't matter what catches the threat as long
   2      as we prevent the threat from reaching the inbox.
   3                        So all I'm merely suggesting or stating is
   4      our goal is to stop threats from reaching the customer.
   5      That fact that an attack would do as you say would not
   6      prevent us from stopping those threats.
   7                  Q.    Yeah, no, and I understand.        I'm
   8      specifically trying to understand how Sonar works, that's
   9      why I'm asking specifically with respect to Sonar.
  10                        So are you saying that Sonar could be
  11      redirected to a benign site in that case, but then your
  12      other layers would possibly catch the attack?
  13                  A.    We have technology that enables us, and
  14      this gets into -- I need to phrase this in a particular
  15      way.    We can identify a malicious URL without visiting
  16      the URL.      We have the ability to develop that kind of
  17      technology.      And so, you know, we don't actually have to
  18      visit the URL, which means even if the attacker decided
  19      to evade it doesn't matter in some cases because, you
  20      know, we are not actually visiting the URL to determine
  21      if it's good or bad.      And so we are developing such types
  22      of technology.




                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-3 Entered on FLSD Docket 08/13/2021 Page 16 of
                                      17


                                                                    Page 158




  18                  A.   And just technically speaking, you don't
  19      redirect an IP address, you redirect HTTP traffic.              So
  20      just -- the way it's stated it's a bit strange.




                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-3 Entered on FLSD Docket 08/13/2021 Page 17 of
                                      17


                                                                     Page 164




   5                  Q.   Okay.   So in this specific example, would
   6      IP Anonymization work to prevent evasion?
   7                  A.   IP Anonymization works in situation where
   8      an attacker may be looking for Microsoft IP ranges where
   9      our detonation traffic is routed through non-Microsoft IP
  10      range, in which case they would show us the, you know,
  11      the real payload, the real attack.              That is the purpose
  12      of the IP Anonymization infrastructure as we discussed
  13      previously.
  14                  Q.   Okay.   But in this specific example
  15      https://paypal.com returned a 200 OK status code.
  16                  A.   In your example, it's saying the attacker
  17      is redirecting the traffic based on Microsoft's IP range.
  18      The purpose of the IP Anonymization infrastructure is to
  19      provide IP ranges that are not attributed to Microsoft.
  20                  Q.   So in this example, when would IP
  21      Anonymization come into play?
  22                  A.   If an attacker is deciding to show a
  23      phishing site to a customer when they see a non-Microsoft
  24      IP range then IP Anonymization enable us to see that
  25      phishing site because it's a non-Microsoft IP range.              I

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
